PER CURIAM.
This case was before this court upon a former appeal from a judgment in favor of the plaintiff. 87 App. Div. 497, 84 N. Y. Supp. 731. Upon the new trial the same facts were presented, and the court below followed the decision of this court in directing a verdict for the plaintiff for the sum of $2,348.87, with interest. The plaintiff having, therefore, recovered a judgment for the damages that he has sustained by the breach of the contract to secure the performance of which this bond was given, he was not entitled to a further recovery. It follows that the judgment appealed from must be affirmed, with costs.